DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-15 and 17-26 are objected to because of the following informalities:  The claims recite “A system” in line 1, which is unclear if the claims are referring to the gaming system presented in the independent claims 1 and 16 respectively.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,096,209. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a gaming system and method comprising: a gaming server, the gaming server being configured to: monitor a game of chance being provided on a gaming machine; identify at least one remote user to the gaming machine to participate in the game of chance; distribute a game input opportunity associated with the game of chance to the identified at least one remote user; receive a remote game input associated with the game of chance, the remote game input being initiated by the identified at least one remote user in response to the game input opportunity; subsequently update the game of chance based on the remote game input initiated by the identified at least one remote user, wherein the remote game input influences the game of chance; and distribute a game result of the game of chance to the identified at least one remote user (see claim 5 of U.S. Patent No. 10,096,209).
The following claim chart, for example, shows the claim-to-claim comparison between independent claim 1 from the present application and the claim 5 of the US Patent 10,096,209.
17/463,503
10,096,209
1. A gaming system, comprising: a gaming server, the gaming server being configured to: 


monitor a game of chance being provided on a gaming machine; 

identify at least one remote user to the gaming machine to participate in the game of chance; 


distribute a game input opportunity associated with the game of chance to the identified at least one remote user; 

receive a remote game input associated with the game of chance, the remote game input being initiated by the identified at least one remote user in response to the game input opportunity; 

subsequently update the game of chance based on the remote game input initiated by the identified at least one remote user, wherein the remote game input influences the game of chance; and 

distribute a game result of the game of chance to the identified at least one remote user.
5. A gaming system, comprising: a social gaming server, the social gaming server being configured to: 

monitor a game of chance on a gaming machine, the gaming machine including at least a ticket or currency acceptor;  

identify, via the gaming machine, at least one remote user to the gaming machine to participate in the game of chance;  

distributing a game feature associated with the game of chance to the identified at least one remote user;  

receiving of a remote game input associated with the game feature, the remote game input being initiated by the identified at least one remote user;  


subsequently updating the game of chance based on the remote game input initiated by the identified at least one remote user, wherein the remote game input impacts operation of the game of chance;  and 

displaying the result of the game of chance to the gaming machine.

This is an obviousness-type double patenting rejection.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3714